                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


  RITZ HOTELS SERVICES, LLC,
                       Plaintiff,
                v.                                                  Civ. No. 2:18-15400
 BROTHERHOOD    OF    AMALGAMATED                                        OPINION
 TRADES LOCAL UNION 514, et at.
                       Defendants.

       WILLIAM J. MARTINI, U.S.D.J.
       This matter arises out of a labor dispute between Plaintiff Ritz Hotels Services, LLC
(“Plaintiff’) and Defendants Brotherhood of Amalgamated Trades Local Union 514 (“Local
514”) and its president, Joshua Gottlieb (with Local 514, “Defendants”). The matter comes
before the Court upon Defendants’ motion to dismiss for lack of subject matter jurisdiction. ECF
No. 23. for the reasons set forth below, the motion is GRANTED.
 I.    BACKGROUND
        The facts of this case are set forth in the Court’s June 28, 2019 opinion (“June Opinion”),
familiarity with which is assumed. ECf No. 18. In short, while Defendants attempted to
organize Plaintiffs employees into Local 514, they published statements accusing Plaintiff of
“cornmit[ing] numerous unfair labor practices.” Amend. Cornpl. ¶ 13, ECF No. 20 (“AC”)
(emphasis omitted). As a result, Plaintiff sued for defamation (Count 1), defamation per se
(Count Two), false light invasion of privacy (Count Three), trade libel (Count Four), tortious
interference with contract (Count Five), tortious interference with contractual relations (Count
Six), and tortious interference with prospective economic advantage (Count Seven).
       In the June Opinion, the Court granted Defendant’s motion to dismiss for lack of subject
matter jurisdiction but provided Plaintiff with leave to amend its complaint. Id. Plaintiff filed
the AC on July 15, 2019. Now before the Court is Defendant’s second motion to dismiss
pursuant to FRCP 12(b)(l). ECF No. 23; Def. Mem. in Support, ECF No. 26 (“Def. Mem.”).
II.    DISCUSSION
       A.     Legal Standard
        “A challenge to subject matter jurisdiction under Rule 12(b)(1) may be either a facial or
a factual attack. The former challenges subject matter jurisdiction without disputing the facts
alleged in the complaint.” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). Courts
“accept the Plaintiffs’ well-pleaded factual allegations as true and draw all reasonable inferences
from those allegations in the Plaintiffs’ favor.” In re Horizon Healthcare Servs. Inc. Data
Breach Litig., 846 F.3d 625, 633 (3d Cir. 2017). In contrast, factual challenges attack “the
factual allegations underlying the complaint’s assertion ofjurisdiction.” Davis, 824 F.3d at 346
(cleaned up).

                                                 1
       Here, Defendants appear to launch both facial and factual attacks on the Court’s subject
matter jurisdiction. While Defendants regurgitate the Court’s previous articulation of the legal
standard for a facial attack and cite to outside evidence, see Def. Mern. at 5, 12, most of
Defendants’ argument relates to deficiencies in the AC, Id. at 10-12. Thus, the Court will analyze
both the facial and factual sufficiency of its subject matter jurisdiction.
       B.     Garnt on Preemption Generally
        Defendants move to dismiss for lack of subject matter jurisdiction because the Court’s
jurisdiction is preempted by the National Labor Relations Act (“NLRA”), 29 U.S.C. § 151 et
seq., and the claims are subject to the exclusive jurisdiction of the National Labor Relations
Board (“NLRB”). Pursuant to San Diego Building Trades Council i’. Garmon, 359 U.S. 236,
245 (1959), “if a cause of action implicates [Section 7 or 8] of the NLRA, the cause of action is
preempted” (hereinafter, “Garmon Preemption”). Voilas v. Gen. Motors Corp., 170 F.3d 367,
378 (3d Cir. 1999). Thus, state “causes of action are presumptively preempted if they concern
conduct that is actually or arguably either prohibited or protected by [Sections 7 or 8].” Id.
        As the Court previously explained, the conduct at issue here “arguably falls within the
jurisdiction of the NLRB.” June Op. at 4. Defendants “sought to persuade [Plaintiffs]
employees to join Local 514 and exerted economic pressure on [Plaintiffs] customers. Such
conduct is entitled to protection under the NLRA.” Id. Thus, Gui-mon Preemption applies. Id.
       C.     Exceptions to Garinon Preemption
        Garmon Preemption is not unlimited. As the Court previously explained, “conduct that
actually or arguably falls under Sections 7 or 8 may escape NLRB’s primary jurisdiction if the
claim touches interests [] deeply rooted in local feeling and responsibility. Examples include
claims involving violence or threats of violence[] and malicious libel.” Id. at 3 (cleaned up).
Thus, for a defamation claim to escape Garmon Preemption, plaintiffs must allege defendants
acted with malice. Id. further, other causes of action predicated on allegedly defamatory
statements require the same level of culpability as direct defamation claims. See Compuware
Corp. v. Moody’s Inv’rs Servs., Inc., 499 F.3d 520, 529-30 (6th Cir. 2007) (discussing tortious
interference and breach of contract claims). Accordingly, a party asserting tortious interference
or other claims based on allegedly defamatory statements must similarly demonstrate actual
malice to avoid Garmon Preemption. See June Op. at 4-5.
        Here, all of Plaintiffs claims are predicated on the same conduct as the defamation counts
and there are no allegations of violence. See Opp. at 12, ECF No. 27 (“[A]ll of Ritz’s claims
are based upon the Union’s malicious and defamatory statements, which it knew or should have
known were patently false.”). Thus, for Garmon Preemption to be inapplicable, Plaintiff must
sufficiently allege Defendants acted with malice in making the statements at issue.
       D.     Malice
        To act with malice in a defamation context, the speaker must have “entertained serious
doubts as to the truth of his publication or had actual knowledge of a false statement or acted
with reckless disregard for a statement’s falsity while having a high degree of awareness of
probable falsity.” June Op. at 4 (cleaned up). Defendants argue that (1) Plaintiff failed to
sufficiently allege actual malice and (2) facts outside the AC demonstrate a lack of actual malice.

                                                2
              1.      facial Attack: Allegations ofMalice in the Amended Complaint
       The Court previously held that Plaintiff failed to allege Defendants acted with actual
malice and provided leave to amend for Plaintiff to cure the deficiency. June op. at 4-5. Beyond
adding additional details of lost contracts, the AC remains largely identical to the original
Complaint. Amended allegations relevant to Defendants’ malice—i.e., knowledge of the
statements’ falsity—are limited to paragraphs 9-14 of the AC. Compare AC, with Compl. In
sum, the AC alleges Defendants knowingly filed four unjustified unfair-labor-practice charges
against Plaintiff. AC ¶ 9. Defendants allegedly knew the charges were baseless because they
voluntarily withdrew three and the NLRB refused to issue a complaint on the fourth. AC ¶J 10-
11. Notwithstanding Defendants’ alleged knowledge that Plaintiffs did not commit any unfair
labor practices, Defendants published statements accusing Plaintiff of “numerous” unfair
practices. ACJJ 12-14.
        Defendants argue the AC “does not plead any facts that demonstrate that the Defendants
acted with malice. The only change that the Plaintiff made to the complaint was to add a
conclusory assertion that the Defendants knew the statements were false when published.” Def.
Br. at 11. Thus, Defendants argue, “[i]n accordance with Iqbal and Twombly, this Court must []
find that the Plaintiff failed to plead malice.” Id. at 12.
       Under the federal rules, “[m]alice, intent, knowledge, and other conditions of a person’s
mind may be alleged generally.” FRCP 9(b). “Although conditions of a person’s mind may be
alleged generally, the plaintiff still must plead facts about the defendant’s mental state, which,
accepted as true, make the state-of-mind allegation plausible on its face.” Republic Bank & Tr.
Co. v. Bear Stearns & Co., 683 F.3d 239, 247 (6th Cir. 2012); Berkeiy v. Gudknecht, 17-cv-
5574, 2018 WL 3549228, at *3 (E.D. Pa. July 24, 2018) (collecting cases).
        Here, the facts alleged nudge Plaintiffs general allegation of malice into the plausible
realm. Plaintiff accuses Defendant of filing knowingly baseless unfair labor charges against
Plaintiff. AC ¶J 9-10. Plaintiff supports that allegation with the fact that Defendants withdrew
three of the complaints and the NLRB refused to issue a complaint on the fourth. AC ¶I 10-11.
While not particularly strong evidence, based on those alleged facts, it is plausible that
Defendants knew their accusations that Plaintiff “committed numerous unfair labor practices”
were untrue. E.g., AC ¶ 13 (emphasis omitted).’ Accordingly, Defendants’ facial challenge to
the Court’s jurisdiction is DENIED.
              2.      factual Attack: Outside Evidence ofMalice
       As to their factual attack, Defendants argue “Mr. Gottleib’s affirmation sets forth facts
that show the Defendants did not know the statements were false.” Def. Br. at 12 (citing Gottlieb
Aff., ECF No. 3). Defendants further point to a settlement between the NLRB and Plaintiff that
purports to “remedy the violations established by [the NLRB’s] investigation.” ECF No. 24-3
(“Settlement”). Thus, Defendant argues, “there is absolutely no basis for the Plaintiff to allege


  Defendants complain that “Plaintiff is making the same argument that it raised in the first motion to
dismiss.” Reply at 3, ECF No. 29. But the original complaint did not contain the allegations that
Defendants filed the unfair labor charges “without any justification,” knew the charges were baseless,
and voluntarily withdrew three of them. Compare AC ¶ 9-10, with Compl. ¶J 9-14.
                                                  3
that the Defendants knew that they made false statements.” Def. Br. at 13. Plaintiffs respond
with a certification from the company manager, Mark Sega!, purportedly refuting Mr. Gottlieb’s
assertions. P1. Opp. at 9 (citing Segal Cert, ECF No. 27-1).
       In a factual attack on the Court’s subject matter jurisdiction, plaintiffs bear the “burden
of proof that jurisdiction does in fact exist.” Davis, 824 F.3d at 346 (cleaned up).
       If the defendant contests any allegations in the pleadings, by presenting evidence,
       the court must permit the plaintiff to respond with evidence supporting
       jurisdiction. The court may then determine jurisdiction by weighing the evidence
       presented by the parties. However, if there is a dispute of a material fact, the court
       must conduct a plenary trial on the contested facts prior to making a jurisdictional
       determination.
Gould Elecs. Inc. v United States, 220 F.3d 169, 177 (3d Cir. 2000) modified in irrelevant part
by Simon v. United States, 341 F.3d 193 (3d Cir. 2003). Defendants cannot “automatically insure
a favorable verdict by testifying that he published with a belief that the statements were true.
The finder of fact must determine whether the publication was indeed made in good faith.” St.
Amant v. Thompson, 390 U.S. 727, 732 (1968).
       Here, the parties submit conflicting affidavits, both generally supporting their positions.
Gottlieb Aff. ¶J 4, 8, 14, Segal Cert. at 2-4 (headers). They specifically disagree on whether
Ritz management surveilled employees or threatened deportations in violation of the NLRA.
Gottlieb Aff. ¶ 12-13; Segal Cert. ¶ 14-21. Gottlieb also swears that multiple unnamed
witnesses reported NLRA violations. GottliefAff. ¶ 12.2 Defendants also submit a settlement
agreement between the NLRB and Plaintiff, arguing it establishes their statements’ veracity. See
Gottlieb Aff Ex. C, ECF No. 24-3 (“Settlement”). A cover letter states that the Settlement
“appears to remedy the violations established by [the NLRB’s] investigation.” Settlement at 1.
Plaintiff points out that the Settlement includes a non-admission clause, Id. at 4, and the NLRB
explicitly rejected Local 514’s request to remove it, see Giacobbe Certif., Ex C at 1, ECF No. 27-
9. Further, the NLRB refused to issue a complaint in the matter. Id. However, in the same letter
refusing to issue a complaint, the NLRB called Defendants’ allegations “meritorious.” Id.
        Given that the NLRB found some of Defendants’ allegations meritorious (even if Plaintiff
 did not admit wrongdoing), the Court is convinced Defendants did not falsely accuse Plaintiff of
 multiple unfair labor practices with malice. “Malice” here means the speaker entertained serious
 doubts as to the truth of his publications, had actual knowledge of falsity, or acted with reckless
 disregard for the statement’s falsity with a high degree of awareness of its probable falsity. June
 Op. at 4 (cleaned up). While truth is a separate defense to defamation claims, no reasonable fact
 finder could conclude Defendants issued the later-confinned accusations with knowledge of their
falsity or reckless disregard for it. See id. In other words, while the parties submit conflicting
 evidence regarding some specific NLRA violations, there is no dispute that the NLRB found
 some of Defendants’ accusations meritorious. Accordingly, Defendants did not act with
“inalice”—as defined in the defamation context—by broadcasting their belief that Plaintiff had

2
  The Court will not rule for Defendants on that basis, as Plaintiff has no reasonable opportunity to
respond to the unnamed accusers.
                                                 4
 committed numerous violations. The material fact here is Defendants’ state of mind when
 publishing the statements at issue. Plaintiff fails to reasonably dispute that Defendants believed
 Plaintiff had committed numerous violations, even crediting Segal’s denial of specific types of
 misconduct. See Segal Cert. ¶J 4-21. Headers in Segal’s certification that Defendants “knew or
 should have known” that Plaintiff did not commit various violations are insufficient to meet
 Plaintiffs burden and do not create an issue of material fact. See Gould flees., 220 F.3d at 177.
 Accordingly, Defendants’ factual challenge is GRANTED.
III.    CONCLUSION
        For the reasons set forth above, Defendants’ motion to dismiss for lack of subject matter
jurisdiction, ECF No. 23, should be GRANTED. An appropriate order follows.




 Date: September      ,   2019                       WILLIA     .   Afr[INI, U.S.D.J.




                                                 5
